Citation Nr: 1410788	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-49 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a waiver of a debt for overpayment of VA compensation benefits in the amount of $6,400.60.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from March 1984 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, denying the Veteran's request for a waiver of his overpayment of $6,400.60.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

During his Board hearing, the Veteran also testified regarding the issues of entitlement to increased evaluations for his service-connected disabilities of the right index and right middle fingers.  A review of the record reflects that the Veteran did not appeal the October 2007 rating decision denying these claims and, as such, the Board does not have jurisdiction over them.  See 38 C.F.R. § 20.302(a) (2013).  These claims were denied again following in an October 2013 rating decision.  The time for initiating an appeal of the October 2013 rating decision has not yet expired.  Id.  Thus, issues relating to right index and right middle finger disabilities are not before the Board.  

In addition to the Veteran's paper claims file, a Virtual VA (VVA) electronic paperless claims file is associated with this claim.  A review of VVA reveals a significant amount of evidence not associated with the paper claims file, including rating decisions for issues not currently before the Board and additional VA treatment records.  None of the evidence in VVA is relevant to the claim currently before the Board.  


FINDINGS OF FACT

1.  A valid felony warrant for the Veteran was in effect from August 25, 2006, to August 4, 2009.  

2.  VA terminated the Veteran's VA compensation benefits from August 25, 2006, to August 4, 2009, under VA regulations which provide that compensation is not payable on behalf of a Veteran for any period during which he is a fugitive felon; this created an indebtedness in the amount of $6,400.60.  

3.  The Veteran has not been shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question.  

4.  Recovery of this overpayment would not be contrary to the principles of equity and good conscience, as the evidence demonstrates that this overpayment was incurred at the fault of the Veteran and would not result in undue financial hardship or defeat the purpose of the award of VA disability compensation benefits.  


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of VA disability compensation benefits in the amount of $6,400.60 is not contrary to the principles of equity and good conscience.  38 U.S.C.A. §§ 5302, 5313B (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.665 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board notes that these duty to notify and assist provisions do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance and automobile or other conveyance and adaptive equipment allowance.  38 C.F.R. § 1.956(a).  

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being pain, and such notice must be provided to VA when the recipient acquires knowledge that his or her income or other circumstances which would affect the entitlement to receive, or the rate of, the benefit being paid, has changed.  38 C.F.R. § 3.660(a)(1).  

An outstanding felony warrant was issued for the Veteran on August 25, 2006 in Milwaukee, Wisconsin.  

In June 2008, VA notified the Veteran that it had been advised of his identity as a fugitive felon because he was the subject of an outstanding warrant.  In this letter, VA also notified the Veteran that, unless he provided information within 60 days indicating that the warrant had been cleared, VA would have to stop his compensation or pension benefits effective as of August 25, 2006 - the date that the warrant was issued.  In January 2009, VA discontinued the Veteran's benefits because he was a fugitive felon.  In February 2009, VA received a request from the Veteran for a waiver of overpayment due to financial hardship.  Pursuant to the provisions contained in 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.964(e), a request for a waiver of an overpayment must be made within 180 days of the date of notification of the indebtedness.  

Under 38 C.F.R. § 3.665(n), compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  

The Veteran's arrest warrant was cleared on August 4, 2009, following a period of incarceration with the Milwaukee Security Detention Center.  The State of Wisconsin Department of Corrections indicated that, as of August 4, 2009, the Veteran did not have any additional active warrants with the Department of Corrections and he had successfully completed the terms of his probation.  

The evidence of record demonstrates that the Veteran met the definition of a fugitive felon under VA regulations from August 25, 2006, to August 4, 2009, the time period on appeal.  During this period, a warrant was issued in Milwaukee, Wisconsin for violation of the Veteran's probation.  The Court of Appeals for Veterans Claims (Court) has determined that an adjudication of guilt is not required for an individual to be considered a fugitive felon under VA regulations and actual knowledge of the warrant issued is irrelevant.  Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  As such, the Board finds that the Veteran was a fugitive felon for VA purposes from August 25, 2006, to August 4, 2009, and was overpaid VA benefits during this time period.  

In cases where there has been no finding of fraud, misinterpretation, or bad faith on the Veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will then be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

In the present case, there has been no finding that the Veteran committed fraud or intentionally misrepresented facts.  In March 2011, he testified that he really was not aware of how much he should have been receiving during the time in question.  The record evidence demonstrates that this debt was incurred at the fault of the Veteran because he was the subject of an outstanding warrant for violation of his probation.  The Veteran did not notify VA of this fact.  Therefore, he continued to receive benefits that he was not entitled to, resulting in an unjust enrichment to the Veteran.  The Veteran also has not provided VA with any evidence to demonstrate that recovery of this unjust enrichment would result in undue hardship on his part, that it would defeat the purpose of an existing benefit to him, or that he had changed his position to his detriment in reliance upon his benefits at any time.  The evidence shows that, in addition to his VA disability compensation benefits, the Veteran is in receipt of Social Security Administration (SSA) benefits.  He is now repaying the debt that he incurred at the rate of $100.00 per month.  The record does not indicate that this degree of withholding has resulted in undue hardship to the Veteran or defeated the purpose of the existing benefit.  In summary, the Board finds that the Veteran was a fugitive felon from August 25, 2006, through August 4, 2009.  The Board also finds that, although this debt was not incurred as a result of fraud, misinterpretation, or bad faith on the Veteran's part, recovery of the indebtedness would not be against equity and good conscience.  Accordingly, the claim of entitlement to a waiver of an overpayment of compensation benefits in the amount of $6,400.60 is denied.  


ORDER

Entitlement to a waiver of overpayment in the amount of $6,400.60 is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


